     Case 5:19-cv-00164-DPM-BD Document 10 Filed 05/20/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JERRY NUTT
ADC #098540                                                PETITIONER

v.                         No. 5:19-cv-164-DPM

DEXTER PAYNE, Director,
Arkansas Department of Correction                        RESPONDENT

                                 ORDER
     Motion to reopen, Doc. 9, granted. The Court lifts the stay, directs
the Clerk to reopen this case, and returns it to Magistrate Judge Deere
for further proceedings.
     So Ordered.

                                                   I'
                                  D.P. Marshall Jr.
                                  United States District Judge
